Citation Nr: 0532158	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-05 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for a history of low back pain with degenerative 
disc disease.  

2.  Entitlement to an initial compensable evaluation for 
gout.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain.  

4.  Entitlement to an initial compensable evaluation for a 
right knee disorder, status post meniscal repair.  

5.  Entitlement to an initial compensable evaluation for a 
left knee disorder, status post meniscal repair.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 2001.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which granted service connection for 
a history of low back pain with degenerative disc disease, 
gout, residuals of a left ankle sprain, a right knee 
disorder, and a left knee disorder.  Noncompensable 
evaluations were assigned for all the service connected 
disorders.  A 10 percent rating for multiple noncompensable 
disorders was assigned under 38 C.F.R. § 3.324 (2005).  
During the pendency of the appeal the veteran moved to the 
State of Oklahoma.  

The veteran disagreed with the initial ratings assigned for 
all of his service-connected disorders.  VA in a subsequent 
May 2005 rating decision granted a 10 percent rating for a 
history of low back pain with degenerative disc disease.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in December 2003.  The purpose of the remand was to 
notify the veteran of the Veterans Claims Assistance Act of 
2000 and to afford him a VA examination.  The actions ordered 
have been completed and the claims returned to the Board for 
further appellate review.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine shown on magnetic resonance imaging (MRI) does not 
produce neurological symptoms, such as sciatic neuropathy, 
absent ankle jerks, or other signs of neurological deficits.   

2.  The veteran's degenerative disc disease of the lumbar 
spine produces pain with extension and lateral rotation and 
limits the veteran to sedentary employment, due to his 
inability to stoop or bend without causing low back pain.  
The veteran has mild to moderate functional impairment due to 
low back pain.  

3.  The veteran has exacerbations of gout, from two to five 
times per year, which do not produce definite impairment of 
health or result in incapacitation.  

4.  The veteran had recurrent left ankle pain in service with 
X-ray evidence of degenerative joint disease.  Range of 
motion of the ankle produces mild pain in the back of the 
ankle, with fatigue with prolonged walking or running.  

5.  The veteran injured his right knee in service.  A July 
1984 arthrogram indicated a possible complete or incomplete 
tear of the medial meniscus.  Clinical evaluation revealed a 
positive McMurray's sign with pain.  There is no post service 
X-ray evidence of degenerative joint disease of the right 
knee.  

6.  The veteran sustained a multiplanar tear of the posterior 
horn of the medial meniscus of the left knee in service.  A 
May 1996 MRI of the left knee revealed a bruise on the medial 
aspect of the medial femoral condyle, chondromalacia of the 
patella and a three centimeter Baker's cyst.  A partial left 
meniscectomy and chondroplasty of the medial femoral condyle 
was performed in June 1996.  Current X-rays do not show any 
evidence of arthritis or degenerative joint disease of the 
left knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no 
more, for degenerative disc disease of the lumbar spine, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, 5292 (2003); 38 C.F.R. § 4.71, 
Diagnostic Code 5236, 5237, 5242 (2005).  

2.  The criteria for an initial 20 percent rating, but not 
more, for gout have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002, 5017 (2005).  

3.  The criteria for an initial 10 percent rating, but no 
more, for a left ankle disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010, 5271 (2005).  

4.  The criteria for an initial 10 percent rating, but no 
more, for a right knee disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  

5.  The criteria for an initial 10 percent rating, but no 
more, for a left knee disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO did not notify the veteran of the provisions of the 
VCAA either prior to the December 2001 rating decision which 
granted service connection and assigned ratings, or after the 
veteran submitted his notice of disagreement in December 2001 
raising the issue of higher initial ratings.  The Board 
remanded the claims in December 2003 to ensure the veteran 
received proper notice as required by VCAA.  In September 
2004, VA sent a letter to the veteran informing him of the 
evidence necessary to support his claims, what actions he 
should take, how VA could assist him, and what VA was doing 
to assist him.  The veteran was asked to identify any records 
of treatment.  In February 2002, the veteran responded that 
his records of treatment were at his last duty station.  In 
his November 2004 statement of the case, the veteran stated 
he had not received any medical treatment during the last 
year.  When he was examined by VA in March 2004 and August 
2001 the veteran did not report having received any treatment 
since his separation from the service.  The veteran requested 
hearings and then withdrew his requests.  He was issued a 
statement of the case in May 2002 which included the "old" 
criteria for rating disabilities of the spine.  The May 2005 
supplemental statement of the case informed the veteran of 
the "new" criteria for rating the spine.  Although the 
veteran was not specifically asked to submit any evidence in 
his possession, there is no indication in the record that 
there are any other records in addition to the service 
medical records and reports of VA examinations.  The veteran 
was afforded three VA examinations during the rating period.  
The veteran and his spouse both submitted statements.  The 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Low Back

A review of the veteran's service medical records indicates a 
history of longstanding low back pain.  A January 1992 
Narrative Summary reveals the veteran had a two year history 
of low back pain after multiple minor recurrent twisting and 
lifting injuries to his low back.  In 1991, the veteran 
developed left radiating leg pain.  He had one episode of 
numbness of the left toes that lasted half a day, and 
resolved spontaneously.  The veteran's major problem was that 
he had constant back pain.  It was aggravated by bending, 
lifting, climbing ladders or walking more than 10 minutes.  

As early as December 1991, an MRI of the lumbar spine 
revealed moderate degenerative disc disease with broad based 
disc bulge eccentric to the right at L4-5.  There was no 
evidence of left sided nerve root compromise.  He also had 
mild to moderate degenerative disc disease at L5-S1.  The 
final diagnosis was that the veteran had mechanical low back 
pain, that was probably secondary to degenerative disc 
disease, without significant herniation.  

In December 1992, it was recommended the veteran be retrained 
for a sedentary job and retained in the service.  The veteran 
was retrained and served in a desk job.  He remained in 
service for another ten years.  During the remainder of his 
service the veteran continued to have recurrent low back 
pain.  The veteran was examined in preparation for retirement 
in January 1999.  An orthopedic evaluation in February 1999 
noted the veteran had not been seen in orthopedics for 
treatment of low back pain since April 1997.  Examination 
revealed no sciatic notch tenderness, straight leg raising 
was negative bilaterally, and motor function was measured as 
5/5.  The impression was the veteran had degenerative disc 
disease.  

In August 2001, the veteran told a VA examiner he had 
frequent low back pain since 1989.  It was centered in the 
middle of his back in the L4 area.  He stated he did not have 
any radiation of his pain or tenderness.  Neurological 
evaluation of the veteran's lower extremities revealed good 
motor function, sensory function, and deep tendon reflexes, 
bilaterally.  The lumbar spine appeared normal.  Straight leg 
raising was negative, bilaterally.  The veteran had active 
range of motion of the lumbar spine that was full in all 
planes.  He had flexion to 180 degrees, extension to 35 
degrees, right and left lateral motion to 40 degrees, and 
right and left rotation to 35 degrees.  No weakness, fatigue, 
pain or incoordination was present.  

In March 2002, a VA examination of the thoracic spine was 
conducted in conjunction with the veteran's claim for service 
connection for degenerative joint disease of the thoracic 
spine.  The veteran told the VA examiner he had pain, 
weakness, fatigue, lack of endurance and stiffness.  He 
reported being unable to do even simple tasks without pain or 
discomfort.  He wore a brace or a weight belt when doing most 
things.  He stated his symptoms were constant.  The veteran 
stated he was able to brush his teeth, shower, dress himself, 
cook, vacuum, walk, drive his car, shop, take out the trash, 
push the lawnmower and climb stairs, but was not able to 
garden.  Stooping caused stiffness.  The veteran had not been 
employed since his separation from the service in November 
2001.  

Examination revealed the veteran's gait was normal.  Movement 
of the thoracic spine caused pain.  This was apparent when 
the veteran twisted his upper body.  Muscle spasms of the 
paravertebral muscles were noted on both sides of the 
thoracic spine.  Tenderness was present in the paravertebral 
musculature of the thoracic spine.  Straight leg raising was 
to 90 degrees on the right, but only to 80 degrees on the 
left.  Range of motion of the thoracic spine was limited by 
pain.  There was no ankylosis of the thoracic spine.  There 
was no additional limitation of motion due to fatigue, 
weakness, lack of endurance or incoordination.  Examination 
of the lower extremities revealed motor function to be 
normal.  Sensory function was also normal.  Reflexes were 
within normal limits.  X-rays of the thoracic spine revealed 
degenerative joint disease  of T11-12.  Early degenerative 
joint disease of the thoracic spine was diagnosed.  

In a June 2002 rating decision, service connection for 
degenerative joint disease of the thoracic spine was granted, 
and a 10 percent rating assigned.  

As ordered by the Board in the December 2003 remand, the 
veteran was again examined by VA in March 2004.  The veteran 
told the VA examiner he had pain "all the time' in his lower 
back.  It was 5/10 every day and mostly limited to his back.  
He was not taking any medication.  He did not have any 
radiation.  His back felt stiff in the morning and he had 
dull pain.  He did not take anything for the pain.  Flare-ups 
could be brought on by just twisting the wrong way or bending 
to pick something up and simply moving the wrong way.  He 
reported having two to three flare-ups a year that lasted for 
a few days.  He reported the last one was in October or 
November and he had taken ibuprofen three times a day, for a 
week.  Bed rest helped his pain.  He did not report any long 
period of prolonged incapacitation in the last year.  He had 
not visited his doctor in the last year for back pain.  He 
denied any numbness in his legs, weakness, bladder or bowel 
complaints, or erectile dysfunction.  The veteran was able to 
walk without a cane or crutches.  He could walk about a half 
a mile before the pain started.  He did not normally have any 
difficulty with activities of daily living.  He did have 
difficulty during flare-ups with long drives.  During flare-
ups he could not climb up and down stairs the way he normally 
could.  The veteran had not worked in the last year.  

Examination of the lumbar spine revealed the veteran's 
posture, gait, and the position of his head was within normal 
limits.  The curvature of his spine was normal.  The muscles 
of his spine were symmetrical in appearance.  There was 
symmetry of spinal motion.  He could flex forward to 90 
degrees.  He did not have pain on repetitive motion on 
forward flexion, although he did have some limitation of 
motion on extension.  Extension was from 0-25 degrees.  
Repetitive motion did cause increase in his pain, but no 
increase in weakness.  He also had some mild pain on lateral 
rotation which was limited to 25 degrees, bilaterally.  His 
pain started around 0-20 degrees on extension or lateral 
flexion.  Straight leg raising was negative, bilaterally.  
His muscle strength was 5/5, bilaterally.  Ankle and knee 
reflexes were +2 and equal, bilaterally.  Sensation was 
intact.  There was no evidence of any neurological deficit.  
The impression was degenerative joint disease of the 
lumbosacral spine, with limitation of function that was mild 
to moderate due to pain.  

The veteran submitted a statement from his spouse in November 
2004.  She reported watching her husband get worse over the 
years.  She had driven him to work for weeks at a time 
because he could not drive himself.  He had gone to work, not 
able to stand up straight.  The veteran was very limited in 
everything he could do.  

In November 2004, the veteran stated he had not had any 
medical treatment in the last year.  He sometimes took 1000 
to 1500 milligrams of ibuprofen three times a day to relieve 
the pain in his back.  His ability to do yard work was slowly 
diminishing.  He was no longer able to do the front and back 
yards at the same time.  He could not do a lot of bending or 
stooping.  Lifting almost anything resulted in a relapse of 
his pain.  He had three episodes of back problems in the past 
twelve months, when he had severe episodes and was bedridden.  
They lasted from three days to ten days.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  VA has a duty to provide 
adequate explanation for diagnostic codes used in evaluating 
veteran's disabilities.  See Tedeschi v. Brown, 7 Vet. 
App. 411 (1995).  The Schedule for Rating Disabilities 
provides diagnostic codes of rating disabilities of the 
spine, based on arthritis with loss of range of motion, 
lumbosacral strain, and intervertebral disc syndrome.  After 
reviewing the veteran's history, the Board has concluded the 
appropriate diagnostic codes are those based on limitation of 
motion due to arthritis and/or lumbosacral strain.  The 
diagnostic codes of evaluating intervertebral disc syndrome 
are not appropriate in this instance.  The Board noted the 
veteran has findings consistent with degenerative disc 
disease of the lumbar spine on MRI.  Nevertheless, the 
evidence of record demonstrates the veteran does not have 
neurological symptoms characteristic of intervertebral disc 
syndrome such as absent ankle jerks, sciatic neuropathy, or 
demonstrable muscle spasms of the lumbar spine.  The most 
recent VA examination in March 2004 found no neurological 
deficits.  The veteran has consistently denied having any 
radicular symptoms.  The only incident of any numbness of the 
lower extremities was documented in service in 1991, many 
years ago.  There has been  no evidence of any recurrence.  
Based on these findings the Board has rated the veteran's 
service-connected disorder of the low back based on the 
diagnostic codes provided for rating arthritis and lumbar 
strain.  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will evaluate the veteran's 
service-connected spine disabilities under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

Prior to September 26, 2003 the diagnostic criteria were as 
follows:

Under Diagnostic Code 5010, arthritis due 
to trauma is evaluated under Diagnostic 
Code 5003, for degenerative arthritis.  
Diagnostic Code 5003 specifies that 
degenerative arthritis of a major joint 
be rated under the criteria for 
limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2003).  

Slight limitation of motion of the lumbar 
spine is rated as 10 percent disabling.  
Moderate limitation of motion of the 
lumbar spine is rated as 20 percent 
disabling.  Severe limitation of motion 
of the lumbar spine is rated as 40 
percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Lumbosacral strain with slight subjective 
symptoms only is noncompensable.  With 
characteristic pain on motion a 10 
percent rating is assigned.  With muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in 
standing position, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply: 

A 10 percent rating is assigned with 
forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spine contour; or vertebral body 
fracture with loss of 50 percent or more 
of the height.  

A 20 percent rating is assigned with 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned with 
forward flexion of the thoracolumbar 
spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar 
spine.  

A 50 percent rating is assigned with 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating is assigned with 
ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

The Board first compared the findings with the criteria for 
rating arthritis prior to September 26, 2003.  They required 
evidence of moderate limitation of motion to support a higher 
initial rating to 20 percent for the low back.  In August 
2001, no limitation of motion of the lumbar spine was 
demonstrated, either on active motion or due to pain, fatigue 
or incoordination.  In March 2004, the veteran again 
demonstrated full flexion without pain, fatigue or 
incoordination.  He did however have some limitation of 
extension and lateral rotation due to pain or with repetitive 
motion.  The examiner reported pain began from "0 to20" 
which is somewhat ambiguous.  The Board has interpreted that 
as meaning the veteran has pain with all extension or 
rotation.  The examiner described the limitation of function 
as being from mild to moderate.  The service medical records 
clearly indicate the veteran is limited in his ability to 
function to a sedentary job and was retrained in service as 
he was no longer able to function in a job which required 
stooping and bending on the flight line.  

In August 1998, the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board has concluded the veteran's degenerative disc 
disease of the lumbar spine produces moderate limitation of 
motion of the lumbar spine.  There is no evidence of severe 
limitation as the veteran has full flexion with no evidence 
of pain.  

The Board also considered whether a higher initial rating 
should be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  Mechanical low back pain was diagnosed in 
service.  The veteran does exhibit characteristic pain with 
motion.  He does not exhibit muscle spasm on extreme 
forwarding bending or loss of lateral motion.  The veteran's 
gait was normal.  There is no evidence or any deformity of 
the spine.  The Board concluded a higher rating based on 
38 C.F.R. § 4.71a, Diagnostic Code 5295 is not warranted.  

Next the Board compared the criteria provided by 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5237 and 5242 (2004).  A 20 
percent rating requires limitation of flexion to between 30 
and 60 degrees.  There is no evidence of record of any 
limitation of flexion of the lumbar spine.  

Combined limitation of motion of the thoracolumbar spine to 
not greater than 120 degrees also warrants 20 percent rating.  
Note (2) explains that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion and left and right extension.  In 
combination the range of motion demonstrated by the veteran 
exceeds 120 degrees.  

In addition, the veteran has not demonstrated either severe 
guarding, an abnormal gait, or abnormal spine contour.  The 
criteria for a 20 percent rating having not been met under 
38 C.F.R. § 4.71a, Diagnostic Code 5236, 5237, or 5242 
(2005).  

The Board has concluded the former criteria are more 
favorable to the veteran.  An initial 20 percent rating for 
degenerative disc disease of the lumbar spine is warranted.  
A review of the evidence has not indicated any change in 
either the veteran's symptoms or pathology of the lumbar 
spine to warrant the assignment of staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Gout

Service medical records indicate gout was initially diagnosed 
in 1986.  The veteran had recurrent episodes of gout in 
service.  It was primarily symptomatic in his big toe.   
Zyloprim and Allopurinol were prescribed to control his gout.  
March 2001 records noted the veteran's gout was controlled 
with Allopurinol.  

A VA examination in August 2001 revealed the veteran had 
occasional exacerbations of his gout, particularly in his big 
toe.  It was being managed with Allopurinol.  The veteran 
reported it was reasonably well managed but he continued to 
have occasional exacerbations.  The VA examiner's diagnosis 
was that his condition was stable on medication.  The veteran 
was notified of a scheduled uric acid level test, but did not 
respond.  

In March 2004, the veteran was again examined by VA.  He told 
the examiner he had gout in both his big toes and left ankle.  
He reported three to five acute episodes over one year.  He 
was not taking any daily medication for his gout.  When he 
had an acute episode he took 200 milligrams of ibuprofen.  He 
had learned to cut down on foods which aggravated his gout.  
During flare-ups he had problems walking and driving.  He had 
been working until June 2003 as an admit assistant.  His gout 
had not affected his job.  

Examination revealed no evidence of any acute gout attacks.  
There was no evidence of any swelling of the big toes or 
ankles.  There was no evidence of painful motion.  Uric acid 
levels were normal.  The examiner's impression was the 
veteran's gout was currently asymptomatic.  The veteran had 
two to three acute exacerbations in a year.  The veteran was 
not taking any gout suppressant medication.  

The veteran in a November 2004 statement in support of claim 
reported he had five painful flare ups of gout in the last 
twelve months.  When he had a major flare-up he had a 
difficult time pushing in the clutch of his car, almost to 
the point of being unable to drive.  Wearing shoes was very 
painful and quite uncomfortable.  He had changed his diet to 
avoid foods that caused flare-ups.  

The Schedule for Rating Disabilities provides that gout is 
rated as rheumatoid arthritis.  Rheumatoid arthritis that is 
an active process is rated as 20 percent disabling with one 
or two exacerbations a year in a well-established diagnosis.  
A 40 percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination or findings of incapacitating 
exacerbations occurring three or more times per year.  

The veteran's gout was controlled by medication.  The veteran 
is no longer taking the Allopurinol which was prescribed to 
control his symptoms.  He has reported having five acute 
episodes during a twelve month period.  The criteria for a 20 
percent rating requires only one to two exacerbations a year 
and a well established diagnosis.  The service medical 
records contain tests results demonstrating elevated uric 
acid levels and clinical evaluation of swollen toes which 
supported the diagnosis of gout.  The evidence supports the 
grant of a 20 percent rating for gout.  

A higher rating requires definite impairment of health.  
There is no evidence of impaired health.  The veteran's 
exacerbations are not incapacitating.  The veteran has 
reported some difficulty driving and discomfort wearing 
shoes.  There is no evidence which demonstrates the veteran 
is incapacitated by his gout.  A higher initial rating than 
20 percent for gout is not warranted.  

The service medical records, statements of the veteran and VA 
examination reports have consistently indicated a 20 percent 
rating for gout during the rating period is warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Left Ankle

Service medical records noted the veteran had chronic left 
ankle pain.  A November 1989 X-ray report revealed small 
osteophytes arising from the anterior and posterior lips of 
the tibia and minimal early osteophyte formation along the 
superior proximal border of the tarsal navicular.  There was 
also some minimal medial joint space degenerative phenomenon 
as well.  The tip of the medial malleolus appeared somewhat 
thin.  It was difficult to rule out a very minimal avulsion, 
but its appearance was likely secondary to normal thinning.  
In January 1998, the veteran stepped in a hole and sprained 
the left ankle.  In December 1998, the veteran complained of 
persistent left ankle pain.  The veteran had a history of 
recurrent ankle problems.  Physical examination revealed 
eversion and extension were painful with passive range of 
motion.  Active range of motion was intact, but limited 
secondary to pain.  Motor and sensory examination was normal.  
Reflexes were intact.  There as no swelling, erythema, warmth 
or signs of inflammation.  

VA examination of the left ankle in August 2001 revealed the 
ankle was normal.  There was full range of motion.  
Dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees.  There was no pain, weakness, fatigue or 
incoordination present.  X-rays of the left ankle were 
normal.  

In March 2004, the veteran told a VA examiner he had 
occasional dull pain in the left ankle.  He sometimes had 
weakness.  It was stiff in the morning and only swelled when 
he had gout.  He reported having instability of the ankle 
especially on uneven ground.  It had given way ten times, but 
he had not fallen.  He found prolonged walking fatigued his 
left ankle and he had noticed a lack of endurance.  He 
sometimes used a temporary brace.  He was not able to walk or 
run for a prolonged period, otherwise there were no 
limitations on his daily activities.  

Examination of the left ankle revealed no evidence of any 
swelling or deformity.  There was mild pain with deep 
palpation of the left ankle and some pain in the back of his 
left ankle on repeated range of motion.  Range of motion was 
within normal limits.  There was mild crepitation, but no 
additional limitation of motion with repetitive use.  There 
was no evidence of pain, fatigue, weakness or lack of 
endurance with repetitive use.  The examiner's impression was 
chronic sprain of the left ankle, with limitation of function 
due to mild pain.  X-rays showed degenerative joint disease.  

As the veteran's left ankle X-rays indicate degenerative 
joint disease, the Board has evaluated his left ankle 
disorder based on the diagnostic codes for rating disability 
due to arthritis.  

As is explained above, arthritis is rated based on limitation 
of motion of the part affected.  Normal motion of the ankle 
is illustrated as being from 0 to 20 degrees dorsiflexion and 
0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  The VA examiner has described the left ankle as 
having full range of motion with some mild pain on repeated 
motion in the area of the back of the ankle.  Moderate 
limited motion of the ankle is rated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  Based on the 
findings of mild pain with repetitive motion, the Board has 
construed that as indicative of moderate limitation of motion 
of the ankle.  In addition, the veteran has reported the 
ankle is stiff in the morning and that prolonged walking 
causes fatigue.  For that reason, a 10 percent rating is 
warranted for the left ankle.  

A higher rating requires marked limitation of motion of the 
ankle.  The evidence does not indicate the veteran has marked 
limitation of motion.  Even when pain, fatigue and prolonged 
use are considered there is nothing that indicates there is 
marked limitation of motion of the left ankle.  

An initial rating of 10 percent for the left ankle disorder 
is warranted.  There is no change in either the symptoms or 
pathology of the left ankle to provide a basis for a staged 
rating.  

Knees

The veteran injured his right knee on several occasions in 
service.  A private physician in July 1981 indicated he 
believed the veteran had sustained a major tear of the 
meniscus of the right knee.  A July 1984 arthrogram indicated 
a possible complete or incomplete tear of the medial 
meniscus.  Clinical evaluation revealed a positive McMurray's 
sign with pain.  In March 1986, an orthopedic evaluation 
revealed a painful McMurray's test.  There are references to 
a surgical repair of the right knee, but the veteran's 
service medical records do not include the operative report.  
There was no X-ray evidence of degenerative joint disease of 
the right knee.  

The veteran sustained a multiplanar tear of the posterior 
horn of the medial meniscus of the left knee in service.  In 
addition, a May 1996 MRI of the left knee revealed a bruise 
on the medial aspect of the medial femoral condyle, 
chondromalacia of the patella, and a three centimeter Baker's 
cyst.  A partial left meniscectomy and chondroplasty of the 
medial femoral condyle was performed in June 1996.  Current 
X-rays do not show any evidence of arthritis or degenerative 
joint disease of the left knee.  

VA examination of the knees in August 2001 revealed an 
appearance of normal knee joints.  There was full range of 
motion, bilaterally.  Jar's and McMurray's tests were normal, 
bilaterally.  The veteran could flex both knees to 140 
degrees and extend to 0 degrees.  There was no pain, fatigue 
or incoordination.  X-rays of the knees were normal.  

In March 2004, the veteran told a VA examiner he had repairs 
of torn medial meniscus, in 1985 to 1986 on the right side 
and between 1993 and 1995 on the left side.  He had chronic 
pain in both knees.  He described his pain as six out of 10, 
bilaterally.  Sometimes his knees were stiff.  He did not use 
any braces, crutches or a cane.  He took ibuprofen when his 
knee pain flared up.  Prolonged standing, going up and down 
stairs and any kind of extended yard work brought on his knee 
pain.  He reported no instability.  

Examination of the knees revealed well healed scars on both 
his knees.  There was no swelling or deformity of either 
knee.  Patella femoral compression caused no pain on the 
right side, but mild pain on the left side.  Both knees were 
stable.  There were crepitations with range of motion, but no 
limitation of range of motion.  Repetitive movement did not 
cause any increase in pain or decrease in range of motion.  
X-rays of both knees were normal.  

Although the Board is aware that arthritis and instability of 
the knees may be rated separately under Diagnostic Codes 5003 
and 5257 (VAOPGPREC 23-97), in this instance there is no 
evidence of arthritis of either the right or left knee.  The 
regulations clearly state that ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 for degenerative and 
traumatic arthritis require X-ray evidence of arthritis.  The 
phrase "degenerative arthritis established by X-ray 
findings" will be rated based on limitation of motion, 
specifically requires that there be not only a diagnosis of 
arthritis but X-rays demonstrating its existence.  In this 
case there is no X-ray evidence of arthritis of either knee.  
For that reason, the Board limited its application of the 
rating criteria to those provided for rating instability of 
the knee.  

A compensable rating for other impairment of the knee, based 
on recurrent subluxation and lateral instability requires 
evidence of slight impairment for a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Although the 
post service VA examinations found no instability of the 
knee, the veteran's history of surgical repairs to both knees 
based on evidence of damage to the soft tissues of the medial 
meniscus of the right and left knees provides a basis for 
assigning a 10 percent rating for each knee.  The evidence of 
pain with compression of the patella in the left knee and 
crepitus exhibited in both knees is evidence of damage to the 
soft tissues of the knees.  The veteran has stated he has 
impairment of both knees, with stiffness and pain.  The 
locking and positive McMurray's noted in service provide 
evidence to support a finding of slight recurrent subluxation 
and lateral instability of both the right and left knees.  

In the absence of any current findings of instability of 
either knee, a higher rating than 10 percent is not supported 
by the evidence.  The evidence demonstrates no increase in 
pathology or impairment during the rating period which would 
support a staged rating.  The Board has concluded the 
evidence supports the assignment of a 10 percent rating for 
the right knee residuals and a 10 percent rating for the left 
knee residuals.  


ORDER

An initial 20 percent rating for degenerative disc disease of 
the low back is granted, subject to regulations governing the 
award of monetary benefits.   

An initial 20 percent rating for gout is granted, subject to 
regulations governing the award of monetary benefits.  

An initial 10 percent rating for a left ankle disorder is 
granted, subject to regulations governing the award of 
monetary benefits.  

An initial 10 percent rating for a right knee disorder is 
granted, subject to regulations governing the award of 
monetary benefits.  

An initial 10 percent rating for a left knee disorder is 
granted, subject to regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


